DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 8/26/2022. As directed by the amendment, claims 32-33 were amended, claims 1-25 were cancelled, and no new claims were added. Thus, claims 26-45 are presently pending in this application
Claims 26-45 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Piscitelli on 9/6/2022. 

The application has been amended as follows:
(The examiner’s amendment below is directed to the claim amendments filed on 8/26/2022, which is okay for entry)
32. (Currently Amended) The system of claim 26, wherein a first identifier, associated with the first inhaler, is assigned to the first medicament, and a second identifier, associated with the second inhaler, is assigned to the second medicament; and Page 3 of 8DOCKET NO.: HAR095-USPATENT Application No.: 16/906,896 Notice of Allowance Dated: May 27, 2022
wherein the non-transitory computer-readable storage medium comprises computer-executable instructions that, when executed by the processor of the external device cause the processor of the external device to receive the respective identifiers, and use the respective identifiers to distinguish between the first encrypted data and the second encrypted data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Weinstein (7,156,089) in view of Cameron (2016/0331027), Ciancone (2019/0262556), Barrett (2019/0189258), Achtien (2020/0352249), Spandorfer (2008/0308101), Schuster (2016/0129182), Van De Laar (2017/0100550) and Stevens (2015/0136158) do not specifically disclose the claimed apparatus and method as presented in the claims 26-45. 
Weinstein discloses a system (10, see fig.1) comprising a first inhaler (26, fig. 1) configured to deliver a first medicament to a subject, a second inhaler (20, fig. 1) configured to deliver a second medicament to the subject, the second medicament being different from the first medicament (see Col 5, lines 27-67 and Col 6, lines 1-17).
Cameron teaches a system comprising: a plurality of inhalers (1302, 1304, and 1306) comprises a first inhaler (1302 with reference drawn to device 100, see fig. 13, paragraphs 0117-0120) configured to deliver a first medicament (see paragraph 0058, Cameron discloses that the vapor exiting the outlet 124 is medicinal) to a subject, the first inhaler comprising: a sensor for detecting inhalation of the first medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor), a processor (102, fig. 1, paragraph 0045) configured to determine a first value of a usage parameter relating to use of the first inhaler (see paragraphs 0162-0163), a transmitter configured to transmit the first data (see paragraphs 0162 and 0163, Cameron discloses that the usage data are transmitted to a central server, furthermore, Cameron discloses in paragraph 0126 that a transmitter is responsible for transmitting data to the central server, this could be wireless transmission including WIFI or Bluetooth); and a second inhaler (1304, fig. 13) configured to deliver a second medicament to the subject (see paragraphs 0117-0120 and reference to paragraph 0058), the second medicament being different from the first medicament (see paragraph 0133, Cameron discloses that each device 1-3 may have different flavor liquids, alternatively, since the medicine are separate from one another since they are stored in different devices, they are considered as different, the term “different” can be defined as separate), the second inhaler comprising: a sensor for detecting inhalation of the second medicament performed by the subject (see paragraph 0058 of Cameron, Cameron discloses a flow sensor for detecting flow of the vapor, since Cameron discloses a plurality of inhalers, the inhalers are capable of being used by one subject), a processor (102, fig. 1, paragraph 0045) configured to determine a second value of a usage parameter relating to use of the second inhaler (see paragraph 0165), a transmitter configured to transmit the encrypted second data (see paragraph 0165, Cameron discloses that the usage data are transmitted to a central server, furthermore, Cameron discloses in paragraph 0126 that a transmitter is responsible for transmitting data to the central server, this could be wireless transmission including WIFI or Bluetooth); an external device being a central server (central server, see fig. 13, paragraphs 0162-0165) comprising a processor (paragraph 0118, Cameron discloses that the central server can communicate with the vapor devices to obtain data, therefore, there would be a processor), and a transceiver (see paragraph 0118, Cameron discloses that the electronic communication device can be uploaded to and downloaded from, therefore, the central server would have a transceiver to transmit and receive data, furthermore, Cameron discloses that the data generated, gathered, created, by one or more of the vapor device 1302, 1304, 1306 and electronic communication device 1308 can be uploaded to and/or from the central server 1310 via network, and such uploading and/or downloading can be performed via any form of communication such as wireless including WiFi or Bluetooth, in order for the server to transmit and receive via Bluetooth, there would be a transceiver), and a processor of the server configured to: receive a first data based on the first value and a second data based on the second value, distinguish between the first data and the second data, determine first usage information relating to the first medicament from the distinguished first data; determine second usage information relating to the second medicament from the distinguished second data (see paragraphs 0162-0165, Cameron discloses that the first usage data comprising type of vaporizable material used are set to the central server, and discloses a second usage data are also sent to the central server, since second usage data is related to the used of the device having a second medicament, it would be a second usage data that is related to the second medicament, furthermore, Cameron discloses in paragraph 0168-0173 that the central server can receive usage data related to a plurality of electronic vapor devices, the method would comprise determining by the central server, that the usage data related to the plurality of electronic vapor devices is in compliance with a vaping program or not, the usage data can comprise a type of vaporizable material used, a duration of usage etc., furthermore, since the usage data includes a plurality of usage data including type of vaporizable material used (determined usage data), the processor would have to determine the first and second usage data from a first and second distinguished data), Cameron further discloses a smartphone (1308/ancillary device, fig. 13, paragraphs 0047-0048 and 0117) comprising a processor (paragraph 0117, Cameron discloses that the device 1308 can be a smartphone or laptop, which would have a processor and user interface), a user interface (see paragraph 0047, Cameron discloses that the smartphone has an output on a display), and a transceiver (see paragraph 0118, Cameron discloses that the electronic communication device can be uploaded to and downloaded from, therefore, it would have a transceiver, furthermore, Cameron discloses in paragraph 0049 that the input/output device 112 can comprise a wireless interface, for example a transceiver using Bluetooth, and that the input/output device 112 can communicate with a smartphone via Bluetooth, such that the inputs and outputs of the smartphone can be used by the user to interface with the vapor device, therefore, the input and output of the smartphone having Bluetooth would be considered as a transceiver), and a processor of the smartphone configured to: receive usage data and display the usage data (see paragraphs 0047 and 0048, Cameron discloses that the ancillary device such as a smartphone can obtain usage data and operational data from the vapor device, wherein the usage data and operational data is the first data, and that the data is being displayed, in order to display the usage information the device must determine what is the first usage information and first operational data), and a third inhaler (1306, fig. 13) comprises a processor (102, fig. 1, paragraph 0045) for transmitting third data based on third value of a usage parameter relating to user of the device and determining a third usage information (see paragraphs 0118, 0162-0165 and 0168-0173, see paragraph 0047, Cameron discloses inhaler send usage data comprising values to central server). 
Ciancone teaches a system comprising an inhaler (100, fig. 1, paragraph 0019), wherein the inhaler is configured to send usage data to either a smart phone and/or server (see paragraphs 0040 and claim 19, Ciancone discloses that the usage data can be sent to a server and/or a smartphone). 
Barrett teaches an external device (100, fig. 1, paragraph 0018) having a user interface (115, paragraphs 0022-0023), and a processor configured to control the user interface to communicate first, second and third usage information in a consolidated display (see paragraphs 0069-0081, as shown in fig. 4B, usage data comprises a plurality of usage information). 
Achtien teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 11A, paragraph 0225, Achtien discloses that the UI includes a user name/image, bar graph of use information, and fig. 12 further discloses one having use information of a first vaporizer and a second vaporizer, see paragraph 0226).   
Spandorfer teaches controlling the user interface to communicate first and second usage information in a consolidated display (see fig. 6, see paragraphs 0018-0019, Spandorfer discloses the status of usage (doses) is being displayed for a first MDI, a second MDI, a third MDI, and a fourth MDI, see paragraphs 0041-0043).
Schuster teaches controlling a user interface to communicate a usage information, the usage information comprises a classification of the use of the inhaler (2, fig. 2) as a low inhalation or a good inhalation (see paragraph 0385 and full disclosure, figs. 1-6, Schuster discloses that during inhalation, the user is given feedback on the user’s inhalation, and the feedback included “the inhalation was good”, “the inhalation was too slow, next time inhale harder”, “the inhalation was to shallow, next time inhaler deeper”, etc, each inhalation feedback are divided into each individual class in the same manner as the applicant, therefore, the usage information are being classified).  
Van De Laar teaches classification of usage events (see paragraph 0023, Van De Laar discloses that algorithm comprises identifying events related to an inhalation procedure in response to output from the first and second sensors, and said algorithm may comprise signal detection and/or signal classification algorithm parts serving to identify an inhalation procedure, and algorithm may comprises an event classification part arranged to analyze sensor data to classifying events as inhalation event or priming event).
Stevens teaches a processor configured to encrypt a data (see paragraphs 0163-0167, Stevens discloses data is being encrypted).
However, Weinstein, Cameron, Ciancone, Barrett, Achtien, Spandorder, Schuster, Van De Laar and Stevens fail to disclose the combination as claimed and generate a user interface to provide a notification of the use error based on the aggregated total of the first instance of the user error indicated by the first usage information and the second instance of the user error indicated by the second usage information exceeding a predetermined threshold. Therefore, to modify Weinstein, Cameron, Ciancone, Barrett, Achtien, Spandorder, Schuster, Van De Laar and Stevens to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 26-45 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785